Citation Nr: 0739333	
Decision Date: 12/13/07    Archive Date: 12/19/07

DOCKET NO.  04-22 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for colon cancer with 
carcinoma of the rectum, to include as secondary to Agent 
Orange exposure.

2.  Entitlement to service connection for intractable pain, 
to include as secondary to colon cancer treatment with 
implantable opiate pump and oral break-through opiate 
medication, claimed as chronic pain due to scar tissue.

3.  Entitlement to service connection for stool incontinence, 
to include as secondary to carcinoma of the rectum.

4.  Entitlement to service connection for lower abdomen 
scars, claimed as due to cancer treatment.

5.  Entitlement to service connection for upper abdomen 
scars, claimed as due to pain treatment.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1968 to 
November 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision issued by 
the RO.  

The Board remanded the appeal back to the RO in May 2006 for 
further development of the record.

The Board notes correspondence received in July 2006 which 
seems to indicate the veteran's intention to file a claim for 
service connection for post-traumatic stress disorder (PTSD).  
This matter is referred back to the RO for the proper 
development.


FINDINGS OF FACT

1.  The veteran is not shown to have manifested complaints or 
findings of colon cancer with carcinoma of the rectum during 
service or for many years thereafter.

2.  The veteran currently is not shown to have colon cancer 
with carcinoma of the rectum that is due to Agent Orange 
exposure or any other event or incident of his period of 
active service. 

3.  No medical evidence has been presented to show that any 
current intractable pain, stool incontinence, lower abdomen 
scars or upper abdomen scars is due to any event or incident 
of the veteran's active service in the Republic of Vietnam or 
was caused or aggravated by a service-connected disability.  


CONCLUSIONS OF LAW

1.  The veteran is not shown to have disability manifested by 
colon cancer with carcinoma of the rectum due to disease or 
injury that was incurred in or aggravated by service; nor may 
it be presumed to be due to Agent Orange exposure therein.  
38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107, 7104 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309 (2007).

2.  The veteran is not shown to have disability manifested by 
intractable pain, stool incontinence, lower abdomen scars or 
upper abdomen scars due to disease or injury that was 
incurred in or aggravated by active service; nor is any such 
disability proximately due to or the result of a service-
connected disability.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
provisions have since been published.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and has afforded him a comprehensive 
VA examination addressing his claimed disorders.  There is no 
indication from the record of additional medical treatment 
for which the RO has not obtained, or made sufficient efforts 
to obtain, corresponding records.

The Board is aware that the April 2003 VA examination did not 
contain an opinion as to the etiology of his claimed 
disorders.  Such an opinion is "necessary" under 
38 U.S.C.A. § 5103A(d) when: (1) there is competent evidence 
that the veteran has a current disability (or persistent or 
recurrent symptoms of a disability), (2) there is evidence 
establishing that the veteran suffered an event, injury or 
disease in service or has a disease or symptoms of a disease 
within a specified presumptive period, (3) there is an 
indication the current disability or symptoms may be 
associated with service, and (4) there is not sufficient 
medical evidence to make a decision.  See 38 U.S.C.A. 
§ 5103A(c)(4).  

In this case, however, there is no evidence linking the 
veteran's claimed disorders to service and no reasonable 
possibility that a VA examination would result in findings 
favorable to the veteran.  Accordingly, the Board finds that 
an etiology opinion is not "necessary."  See generally 
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United 
States Court of Appeals for Veterans Claims (Court) addressed 
the four elements that must be considered in determining 
whether a VA medical examination must be provided as required 
by 38 U.S.C.A. § 5103A.  

Specifically, the Court held that the third element, 
indication the current disability or symptoms may be 
associated with service, establishes a low threshold and 
requires only that the evidence "indicates" that there 
"may" be a nexus between the two.  

The Court further held that types of evidence that 
"indicate" a current disability may be associated with 
service include medical evidence that suggest a nexus but is 
too equivocal or lacking in specificity to support a decision 
on the merits, or credible evidence of continuity of 
symptomatology such as pain or other symptoms capable of lay 
observation.  In this case as noted; however, the veteran has 
not presented evidence that indicates that his disabilities 
may be related to service.

The Board also notes that VA regulations provide that VA will 
make as many requests as are necessary to obtain relevant 
records from a Federal department or agency, such as the 
Social Security Administration (SSA).  See 38 C.F.R. 
§ 3.159(c)(2).  Following the May 2006 Board remand, the RO 
obtained these SSA records in October 2006.

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claims in January 2003 and June 2006 letters.  By these 
letters, the RO also notified the veteran of exactly which 
portion of that evidence was to be provided by him and which 
portion VA would attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In these letters, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.

In Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reaffirmed principles set forth in earlier 
Federal Circuit and Court cases in regard to the necessity of 
both a specific VCAA notification letter and an adjudication 
of the claim following that letter.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  

The Mayfield line of decisions reflects that a comprehensive 
VCAA letter, as opposed to a patchwork of other post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case), is required to meet VA's 
notification requirements.  At the same time, VCAA 
notification does not require an analysis of the evidence 
already contained in the record and any inadequacies of such 
evidence, as that would constitute a preadjudication 
inconsistent with applicable law.   The VCAA letter should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
A Supplemental Statement of the Case, when issued following a 
VCAA notification letter, satisfies the due process and 
notification requirements for an adjudicative decision for 
these purposes.

Here, the noted VCAA letters were issued both prior and 
subsequent to the appealed May 2003 rating decision.  
However, as indicated above, the RO has taken all necessary 
steps to both notify the veteran of the evidence needed to 
substantiate his claims and assist him in developing relevant 
evidence.  Moreover, the RO readjudicated the appeal in a 
June 2007 Supplemental Statement of the Case. 

The Board is also aware of the considerations of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), regarding the 
need for notification that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In the June 2006 VCAA letter 
the RO notified the veteran of the evidence necessary to 
establish both disability ratings and effective dates in 
compliance with these requirements.  Id. 

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).



II.  Colon cancer with carcinoma of the rectum

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Also, certain chronic diseases may be presumed to have been 
incurred during service if manifested to a compensable degree 
within one year of separation from active military service.  
38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

The Board observes that VA regulations also provide that a 
veteran who had active military, naval, or air service in the 
Republic of Vietnam during the Vietnam Era and has one of the 
diseases listed in 38 C.F.R. § 3.309(e) shall be presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  38 C.F.R. § 3.307(a)(6)(iii).  In such 
circumstances, service connection may be granted on a 
presumptive basis for the diseases listed in 38 C.F.R. § 
3.309(e).  See 38 C.F.R. § 3.307(a)(6)(ii).  

The veteran in this case has submitted no medical evidence to 
support his assertion of an association between the claimed 
colon cancer with carcinoma of the rectum and the exposure to 
herbicides in the Republic of Vietnam.  Also, colon cancer 
with carcinoma of the rectum is not listed as a disease for 
which presumption of service connection applies, 38 C.F.R. § 
3.307(a)(6)(ii) is not applicable, and the veteran's claim 
will only be addressed on a direct service connection basis 
in this decision.  See Combee v. Brown, 34 F.3d 1039, 1042 
(Fed. Cir. 1994).

The Board has carefully reviewed the service medical records 
and finds them to be entirely negative for complaints or 
findings of any colon cancer during the veteran's period of 
active duty service.

The earliest evidence of record of colon cancer with 
carcinoma of the rectum is an April 1996 record which 
indicates the veteran was seen for consultation and treatment 
for a large rectal cancer.  The veteran was scheduled for 
preoperative radiation therapy to treat the cancer.  
Subsequently he underwent low anterior resection for the 
rectal carcinoma in July 1996.  Although the medical 
evidence, including the April 2003 VA examination, is replete 
with reference to, treatment for  and diagnosis of carcinoma 
of the rectum, none of this medical evidence of record 
contains an opinion or similar evidence linking current colon 
cancer with carcinoma of the rectum to an any event or 
incident in service.  

Currently, the only evidence of record supporting the 
veteran's claim is his own lay opinion, as indicated in 
various lay statements in which the veteran indicates that he 
was exposed to Agent Orange during his active duty service in 
Vietnam.  As noted above, while the veteran has been shown to 
have had service in Vietnam, colon cancer with carcinoma of 
the rectum is not listed as a disease for which presumption 
of service connection applies.  38 C.F.R. § 3.309(e).  
Further, the veteran has simply not provided medical evidence 
indicating that colon cancer with carcinoma of the rectum was 
otherwise due to any other event or incident of his period of 
active service.  Thus, while the veteran is certainly 
competent to make statements concerning symptoms capable of 
lay observation,  he has not been shown to possess the 
requisite medical training or credentials needed to render a 
diagnosis or a competent opinion as to medical causation.  
Accordingly, his lay opinion does not constitute competent 
medical evidence and lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

The Board acknowledges that VA is statutorily required to 
resolve the benefit of the doubt in favor of the veteran when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  That 
doctrine, however, is not applicable in this case because the 
preponderance of the evidence is against the veteran's claim 
of service connection for colon cancer with carcinoma of the 
rectum.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
38 U.S.C.A. § 5107(b).  Accordingly, the appeal must be 
denied.  

III.  Secondary conditions

A disability which is proximately due to, or results from, 
another disease or injury for which service connection has 
been granted shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a).  

Specifically, when aggravation of a disease or injury for 
which service connection has not been granted is proximately 
due to, or the result of, a service-connected condition, the 
veteran shall be compensated for the degree of disability 
over and above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995); 
38 C.F.R. § 3.310(b).

The Board points out that this decision denies service 
connection for colon cancer with carcinoma of the rectum.  
Therefore, the veteran's claims that intractable pain, stool 
incontinence, lower abdomen scars or upper abdomen scars 
should be service connected as secondary to the colon cancer 
with carcinoma of the rectum are not established because the 
veteran is not service-connected for the colon cancer with 
carcinoma of the rectum.  See 38 C.F.R. § 3.310(a).  As the 
veteran has failed to provide medical evidence indicating 
that these disabilities were otherwise due to an event or 
incident of his period of active service, service connection 
cannot be established on a direct basis either.  Accordingly, 
the preponderance of the evidence is against the claims and 
the appeal in this regard must be denied.  See Gilbert v. 
Derwinski, 1 Vet. App. at 55 (1990); 38 U.S.C.A. § 5107(b).  





ORDER

Service connection for colon cancer with carcinoma of the 
rectum, to include as secondary to Agent Orange exposure is 
denied.

Service connection for intractable pain, to include as 
secondary to colon cancer treatment with implantable opiate 
pump and oral break-through opiate medication, claimed as 
chronic pain due to scar tissue is denied.

Service connection for stool incontinence, to include as 
secondary to carcinoma of the rectum is denied.

Service connection for lower abdomen scars, claimed as due to 
cancer treatment is denied.

Service connection for upper abdomen scars, claimed as due to 
pain treatment is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


